Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arcas et al. (20140172570) in view of Marco (20180137594). 
As per claims 1, 9, 16,
Arcas discloses a method comprising:
receiving, at a remote server operatively coupled to an origination terminal and an end user terminal, a first data packet, the first data packet having a plurality of offers, and image or video data acquired by an image/video sensor from the origination terminal (Fig 6; par 1, 43, 47, 48) Arcas discloses an advertisement server and presented advertisements on a mobile device;
processing, by the remote server, the image or video data using an image processing algorithm to estimate a current idle time associated with the origination terminal (par 5) Arcas discloses presenting time-sensitive advertisements of interest to the user when the user is idle;
controlling, by the remote server, one or more aspects of the plurality of offers based on the current idle time (par 5);
transmitting, by the remote server, a second data packet including the plurality of offers to the end user terminal (Abstract; par 41) Arcas discloses offers to the user for competing products at different stores.
Arcas does not explicitly disclose:
receiving, at the remote server, a selection of a preferred offer of the plurality of offers from the end user terminal; and
providing, via the remote server, the preferred offer to the origination terminal.
	However, Marco discloses:
receiving, at the remote server, a selection of a preferred offer of the plurality of offers from the end user terminal (par 122) Marco discloses a user accepting or rejecting an offer which examiner interprets as receiving an offer at the user’s terminal; and
providing, via the remote server, the preferred offer to the origination terminal (par 122) Marco’s teaching is interpreted to include respond returning to the origination terminal.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Marco’s receiving, at the remote server, a selection of a preferred offer of the plurality of offers from the end user terminal; and providing, via the remote server, the preferred offer to the origination terminal to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to provide drivers with a transportation service and navigating drivers to service transportation requests (Marco par 1).
the receiving, the determining, and the providing is performed by at least one data processor forming part of at least one computing system.
As per claims 8, 15,
Arcas discloses a method comprising:
the receiving, the determining, and the providing is performed by at least one data processor forming part of at least one computing system (par 22).
Claims 2-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arcas et al. (20140172570) in view of Marco (20180137594) further in view of Domokos et al. (20190228461). 
	As per claims 2, 10,
The Arcas and Marco combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the plurality of offers includes at least one price for at least one car wash service.
However, Domokos discloses:
the plurality of offers includes at least one price for at least one car wash service (par 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Domokos’ the plurality of offers includes at least one price for at least one car wash service to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to improved commerce platforms and facilitate novel approaches to commerce, to improve engagements with consumers (Domokos par 3).
As per claims 3, 11,
Domokos further discloses:
the first data packet further includes at least one appointment time (par 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Domokos’ the first data packet further includes at least one appointment time to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to improved commerce platforms and facilitate novel approaches to commerce, to improve engagements with consumers (Domokos par 3).
As per claims 4, 12,
Domokos further discloses:
receiving, at the remote server, an indication of a preferred appointment time from the end user terminal (par 180); and
providing, via the remote server, the preferred appointment time to the origination terminal (par 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Domokos’ receiving, at the remote server, an indication of a preferred appointment time from the end user terminal and providing, via the remote server, the preferred appointment time to the origination terminal to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to improved commerce platforms and facilitate novel approaches to commerce, to improve engagements with consumers (Domokos par 3).
As per claims 5, 13,
Domokos further discloses:
the preferred offer is determined in response to a preferred value for at least one of the following parameters: the current idle time, duration of the day, day of the week, special events, distance, location, timings, price, car wash available time, vehicle condition, weather, climate, and terrain (par 180, 236).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Domokos’ the preferred offer is determined in response to a preferred value for at least one of the following parameters: the current idle time, duration of the day, day of the week, special events, distance, location, timings, price, car wash available time, vehicle condition, weather, climate, and terrain to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to improved commerce platforms and facilitate novel approaches to commerce, to improve engagements with consumers (Domokos par 3).
As per claims 6, 14,
Domokos further discloses:
the preferred value is established by the end user terminal (par 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Domokos’ the preferred value is established by the end user terminal to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to improved commerce platforms and facilitate novel approaches to commerce, to improve engagements with consumers (Domokos par 3).
As per claim 7,
Domokos further discloses:
the preferred value is established by the remote server (par 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Domokos’ the preferred value is established by the remote server to Arcas’ first data packet can be received from an origination terminal at a remote server operatively coupled to the origination terminal and an end user terminal. One would be motivated to do this in order to improved commerce platforms and facilitate novel approaches to commerce, to improve engagements with consumers (Domokos par 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621